DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 04 October 2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 19 October 2020 is acknowledged.  The traversal is on the ground(s) that the Groups I and II are not independent and distinct and that there is no undue burden.  This is not found persuasive because each of Groups I-II is directed to a specific invention (i.e. different process and composite) and the product can be made via differing process and differing search strategies and databases (class/subclass) are required thus leading to an undue burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 October 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foulger (US-2002/0004556 -A1).
	Claims 14 and 17: Foulger discloses a method of making a conducting crosslinked polymer composite by dispersing a conducting filler in a melted semicrystalline polymer minor phase in an amount sufficient to generate a continuous conductive network in the minor phase and mixing with a major phase polymers (abs, ¶18, 20, claims 14-32, and example 1). Further, Foulger discloses the minor phase being dispersed in the major phase in an amount sufficient to generate a continuous conductive network in the composite material (abs), the insulating major phase polymer (¶34, 36-38) and employing a curing agent (¶39). Foulger discloses the separate spatial preparation since the mixing of the conductive material and the melt polymer is prepared in sequence (¶50 and example 1) and the spatial separation of the minor and major phases (¶18 and 20).
	Claim 15: Foulger discloses the first and second phase material being immiscible (abs, ¶18).
Claim(s) 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US20130269866A1).
	Claims 14 and 17: Xu discloses a method of segregating conductive nanocrystals into a preferential polymer within a polymer blends to achieve conducting pathways within a composite (abs, Fig 1 with 
	Claim 15: Xu discloses the first and second phase material being immiscible (¶46-48, 75, 84, 95 and Fig 1 and 2 with accompanying text).
The reference(s) specifically or inherently meet(s) each of the claimed limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foulger.
The disclosure of Foulger is relied upon as set forth above.
	Claims 16 and 20: Foulger discloses various polymers, the crystalline/spherical variable and the separation of the polymer phases within the composite (¶18, 19 and 59) but does not explicitly discloses the unit limitations and excluded volume percentage.  It is noted that the claimed particle unit and exclusion percentage limitations are construed as result-effective variables, i.e. variables which achieve recognized results. Here, the claimed microsphere unit limitation and exclusion percentage limitations are directed to providing and optimizing a percolation path for the conductivity of the composites with a low 
	Claims 18: Foulger discloses a polymerization via curing and cross-linking (¶21 and example 1).  The pouring and mixing limitations are construed as experimental techniques well-known to a skilled artisan. See also Gupta reference disclosing mixing and pouring in the dispersion of CNTs in epoxy composites.
	Claim 19: Foulger discloses the first and second phase material being immiscible (¶18-20 and example 1).
Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu.
The disclosure of Xu is relied upon as set forth above.
	Claims 16 and 20: Xu discloses various polymeric micro size spheres and the separation of the polymer phases within the composite (¶63 and Figs 1 and 2 with accompanying text) but does not explicitly discloses the unit limitations and the excluded volume percentage.  It is noted that the claimed particle unit and exclusion percentage limitations are construed as result-effective variables, i.e. variables which achieve recognized results. Here, the claimed microsphere unit limitation and exclusion percentage limitations are directed to providing and optimizing a percolation path for the conductivity of the composites. Given that the Xu reference discloses optimizing the percolation threshold, various composite patterns with various excluded volumes and a similar method (¶3, 47, 55 and Figs 1 and 2 with accompanying text), it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the instantly claimed ranges through process optimization, since it has been held 
	Claims 18: Xu discloses an in-situ polymerization via curing (¶31, 60, 61, 79) – thus meeting the hardener limitation.  The pouring and mixing limitations are construed as experimental techniques well-known to a skilled artisan. See also Gupta reference disclosing mixing and pouring in the dispersion of CNTs in epoxy composites.
	Claim 19: Xu discloses the first and second phase material being immiscible (¶46-48, 75, 84, 95 and Fig 1 and 2 with accompanying text).
Claims 16 and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Xu or Foulger as applied to claims above, and further in view of Scaffaro ("Chapter 5: Nanofilled Thermoplastic Thermoplastic Polymer Blends." Nanostructured polymer blends, pp 133-160, 2014).
The Xu or Foulger reference discloses the claimed invention but does not explicitly disclose the feature of microsphere units within the composites.  It is noted that the Xu or Foulger reference is cognizant of the structural variables such as the crystal/microsphere features on the conductivity of the composite and the claim(s) call(s) for specific structural features.  In an analogous art, the Scaffaro reference discloses the various variables affecting the morphology and conductivity of nanofilled polymeric blends (pp 133-135). In particular, Scaffaro discloses varying the morphology of the composites to achieve the desired percolation conductive threshold in biphasic systems (pp 147-152).  One of ordinary skill in the art would have recognized that applying the known technique of Scaffaro to the teachings of Xu or Foulger would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of enhanced conductivity and stability in the biphasic polymeric composite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bilotti, Shimizu and Bar disclose conductive bi-phasic polymeric composites and blends.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764